Case 2:20-cv-03107-RGK-AFM Document 20 Filed 08/10/20 Page 1 of 1 Page ID #:65



1                                   NOTE: CHANGES MADE BY THE COURT
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   Viva Naturals, Inc.,                        Case No. 2:20-cv-03107-RGK-AFM
12                Plaintiffs,                    [PROPOSED] ORDER
                                                 GRANTING JOINT MOTION
13         v.                                    TO SET ASIDE ENTRY OF
                                                 DEFAULT
14   Lief Organics, L.L.C.,
15                Defendants.
16
17         Having considered the parties’ joint motion for an Order setting aside the
18   Clerk’s entry of default against Defendant Lief Organics, LLC, and good cause
19   appearing, the joint motion is GRANTED.
20         Defendant Lief Organics, LLC shall respond to Plaintiff Viva Naturals, Inc.’s
21   First Amended Complaint no later than August 25, 2020 August 17, 2020.
22         IT IS SO ORDERED.
23
24   Dated: August 10, 2020
                                           Hon. R. Gary Klausner
25
                                           United States District Judge
26
27
28
                                 -1-  Case No. 2:20-cv-03107-RGK-AFM
     [PROPOSED] ORDER GRANTING JOINT MOTION TO SET ASIDE ENTRY OF
                              DEFAULT
